                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7        SCOTT JOHNSON,                               Case No. 18-cv-00211-MMC
                                  8                     Plaintiff,
                                                                                        ORDER TO SHOW CAUSE
                                  9               v.

                                  10       VARSHA I. PATEL, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Magistrate Judge Donna M. Ryu’s Report and

                                  14   Recommendation, filed March 28, 2019, by which said Magistrate Judge recommends

                                  15   the Court grant plaintiff Scott Johnson’s Motion for Default Judgment, filed July 23, 2018. 1

                                  16   No objection to the Report and Recommendation has been filed.

                                  17            Pursuant to General Order 56, plaintiff, having filed his Complaint on January 10,

                                  18   2018, was required to complete service on defendants Varsha I. Patel (“V. Patel”),

                                  19   Ichharambhai Madhav Patel (“I. Patel”), Shantaben I. Patel (“S. Patel”), and City Center

                                  20   Inn & Suites LLC (“City Center”) no later than March 14, 2018. See Gen. Order No. 56

                                  21   ¶ 1 (requiring plaintiff to “complete service on all necessary defendants within 63 days” of

                                  22   filing complaint). Service was timely effected as to V. Patel and City Center, and plaintiff

                                  23   was given until May 22, 2018, to complete service as to I. Patel and S. Patel. On March

                                  24   26, 2018, proofs of service were filed, stating the latter two defendants were served on

                                  25   March 15, 2018.

                                  26            On March 5, 2018, and March 9, 2018, respectively, plaintiff moved for entry of

                                  27

                                  28   1
                                           On March 29, 2019, the above-titled action was reassigned to the undersigned.
                                  1    default as to City Center and V. Patel, and, on March 13, 2018, the Clerk of Court

                                  2    entered default as to each of those defendants. Subsequently, on April 18, 2018, plaintiff

                                  3    moved for entry of default as to I. Patel and S. Patel, and, on April 19, 2018, the Clerk

                                  4    entered default as to each of those defendants as well.

                                  5           On July 23, 2018, plaintiff filed an Application for Default Judgment, seeking entry

                                  6    of such judgment against all four defendants. Thereafter, on October 9, 2018, plaintiff

                                  7    was directed to submit supplemental briefing to address, inter alia, “the adequacy of

                                  8    service on [d]efendants.” (See Doc. No. 31 at 1:15.) In his supplemental brief, filed

                                  9    October 19, 2018, plaintiff “conced[ed] that service on defendants [I. Patel] and [S. Patel]

                                  10   does not appear to be effective” (see Doc. No. 32 at 2:8-10) and, consequently,

                                  11   “withd[rew] his request for default judgment as to [said] defendants.” (see id. at 5:6-7).

                                  12          Following the above proceedings, Magistrate Judge Ryu, as noted above, filed her
Northern District of California
 United States District Court




                                  13   Report and Recommendation.

                                  14          In light of plaintiff’s concession that service was not “effective” with respect to I.

                                  15   Patel and S. Patel (see Doc. No. 32 at 2:10), the Clerk’s entry of default as to each such

                                  16   defendant is hereby VACATED. See Brosnan v. Katz, 2017 WL 2180973, at *3 (N.D.

                                  17   Cal. May 18, 2017) (finding good cause to set aside entry of default where defendant was

                                  18   not properly served with process).

                                  19          Further, plaintiff is hereby ORDERED TO SHOW CAUSE in writing and no later

                                  20   than May 17, 2019, why said two defendants should not be dismissed for failure to serve,

                                  21   see Fed. R. Civ. P. 4(m), and, in the event such defendants are dismissed, why the

                                  22   above-titled action should not be dismissed in its entirety for failure to join indispensable

                                  23   parties, see Fed. R. Civ. P. 19.

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: May 1, 2019
                                                                                                 MAXINE M. CHESNEY
                                  27                                                             United States District Judge
                                  28
                                                                                      2
